          Case 2:18-cv-00722-PLD Document 93 Filed 01/19/21 Page 1 of 4




                       IN THE UNITED STATES DISTRICT COURT
                    FOR THE WESTERN DISTRICT OF PENNSYLVANIA

POM OF PENNSYLVANIA, LLC, t/d/b/a                    )
PACE-O-MATIC, and SAVVY DOG                          )
SYSTEMS, LLC,                                        )
                                                     )
                Plaintiffs,                          )
                                                     )              Civil Action No. 18-722
        vs.                                          )
                                                     )
PENNSYLVANIA SKILL GAMES, LLC,                       )
                                                     )
                Defendant.                           )
                                                     )

PENNSYLVANIA SKILL GAMES, LLC,                       )
                                                     )
                Plaintiff,                           )
                                                     )
        vs.                                          )
                                                     )
PACE-O-MATIC, INC. and                  MIELE        )
MANUFACTURING, INC.                                  )
                                                     )
                Defendants.                          )

                                   MEMORANDUM ORDER

       Pace-O-Matic, Inc., (“POM”) and Miele Manufacturing, Inc., (“Miele”) (collectively

“Defendants”) have moved the Court to either dismiss the claims alleged by Pennsylvania Skill

Games, LLC, (“PSG”) in its supplemental complaint, or require a more definite statement. (ECF

No. 89.) Defendants’ motion, which is fully briefed (ECF Nos. 90, 92), will be denied.

       PSG’s Complaint, which was filed in 2018, alleges a breach of contract claim based on an

Equipment Purchase Agreement (“EPA”). (Civ. A. No. 18-941, ECF No. 1 ¶¶ 63–66.) The EPA

covers the price of computer play “fills” that Defendants sold to PSG. (See id. ¶ 27.) In the

supplemental complaint, PSG alleges that in June 2020, it “discovered . . . that [Defendants] had

unilaterally . . . increased the price of computer play fills, from $1,325 to $2,120, or a 60% increase
          Case 2:18-cv-00722-PLD Document 93 Filed 01/19/21 Page 2 of 4




in price.” (ECF No. 86 ¶ 72.) Based on this information, PSG has alleged claims of “interference

with contractual and prospective business relations” 1 and “civil conspiracy” 2 in the Supplemental

Complaint. (Id. at 2, 4.) According to PSG, Defendants had neither privilege nor justification to

increase “fill” prices sold to PSG, and therefore, they allegedly interfered with the contractual

relations of PSG, and have engaged in civil conspiracy in doing so.

       In permitting PSG to file the Supplemental Complaint, the Court determined that PSG had

sufficiently stated these claims. As a result, Defendants’ contention that the allegations in the

supplemental complaint are “so vague or ambiguous” that they cannot reasonably be required to

frame a responsive pleading is unavailing. Fed. R. Civ. P. 12(e). Defendants are therefore not

entitled to a more definite statement under Federal Rule of Civil Procedure 12(e).

       Similarly, in seeking dismissal of the Supplemental Complaint pursuant to Federal Rule of

Civil Procedure 12(b)(6), Defendants set forth the same arguments that they advanced, and the

Court rejected, in their opposition to PSG’s motion to file the supplemental complaint. (ECF No.

72.)



1
 In Pennsylvania, “to prevail on a claim for tortious interference with existing or prospective
contractual relationships, a party must prove: (1) the existence of a contractual or prospective
contractual or economic relationship between the plaintiff and a third party; (2) purposeful action
by the defendant, specifically intended to harm an existing relationship or intended to prevent a
prospective relation from occurring; (3) the absence of privilege or justification on the part of the
defendant; (4) legal damage to the plaintiff as a result of the defendant’s conduct; and (5) for
prospective contracts, a reasonable likelihood that the relationship would have occurred but for the
defendant’s interference.” Acumed LLC v. Advanced Surgical Servs., Inc., 561 F.3d 199, 212 (3d
Cir. 2009) (citing Brokerage Concepts, Inc. v. U.S. Healthcare, Inc., 140 F.3d 494, 530 (3d Cir.
1998)).
2
  To state a claim for civil conspiracy, a plaintiff must allege “1) a combination of two or more
persons acting with a common purpose to do an unlawful act or to do a lawful act by unlawful
means or for an unlawful purpose; 2) an overt act done in pursuance of the common purpose; and
3) actual legal damage.” Goldstein v. Phillip Morris, Inc., 854 A.2d 585, 590 (Pa. Super. 2004)
(citing McKeeman v. Corestates Bank, N.A., 751 A.2d 655, 660 (Pa. Super. 2000)).

                                                 2
            Case 2:18-cv-00722-PLD Document 93 Filed 01/19/21 Page 3 of 4




          The remaining basis for Defendants’ motion is that PSG’s tortious interference claim is

barred by the gist of the action doctrine. Under Pennsylvania law, tort claims are barred under the

gist of the action doctrine:

          (1) where the tort claim “aris[es] solely from a contract between the parties;”(2)
          where “the duties allegedly breached were created and grounded in the contract
          itself;”(3) where “the liability stems from a contract;” or (4) where the tort claim
          “essentially duplicates a breach of contract claim or the success of which is wholly
          dependent on the terms of a contract.”

Bruno v. Erie Ins. Co., 106 A.3d 48, 67 (Pa. 2014) (quoting eToll Inc. v. Elias/Savion Adver., 811

A.2d 10, 19 (Pa. Super. 2002)). Under this doctrine, “to be construed as a tort action, the [tortious]

wrong ascribed to the defendant must be the gist of the action with the contract being collateral.”

Bohler-Uddeholm Am., Inc. v. Ellwood Grp., Inc., 247 F.3d 79, 103 (3d Cir. 2001) (quoting

Redevelopment Auth. of Cambria County v. International Ins. Co., 685 A.2d 581, 590 (Pa. Super.

1996)).

          A tortious interference claim requires “a tortfeasor who intentionally interferes with a

contract between the plaintiff and a third person.” Maier v. Maretti, 671 A.2d 701, 707 (Pa. 1995).

PSG alleges in the Supplemental Complaint that the price increase imposed by Defendants was

solely for retaliatory reasons collateral to the breach of the parties’ existing obligations and

impacted its business relationships with third parties. Defendants contend that PSG’s tortious

interference claim is barred under the gist of the action doctrine because PSG’s claim that

Defendants interfered with third party contracts through a price increase is not independent of its

claim that the EPA was breached. Defendants dispute that the EPA is still in effect but note that

the EPA specifically provides that “[p]rices for software plays are subject to change in the future.”

Thus, Defendants argue, even if the EPA is still in effect, the parties agreed that Defendants could

change the fill price at any time.


                                                   3
          Case 2:18-cv-00722-PLD Document 93 Filed 01/19/21 Page 4 of 4




       In asserting their respective positions, the parties have referenced facts outside the

allegations of the Supplemental Complaint. (ECF Nos. 89 ¶ 6; 92 at 6 n.6.) Defendants have also

raised various issues about the EPA, including whether it is still in effect. Moreover, whether the

right to increase prices for plays was done for an improper purpose and thus may impact the

enforceability of this provision, cannot be determined from the face of the pleading. Thus, to

consider the parties’ positions and rule on a dispositive motion, the Court would have to convert

this motion into a motion for summary judgment under Federal Rule of Civil Procedure 56, and

provide the parties with a further opportunity to brief these issues and submit relevant facts. Fed.

R. Civ. P. 12(d). Because discovery is scheduled to close on February 1, 2020, and summary

judgment motions are due no later than February 22, 2021, (ECF No. 88), the Court declines to

convert the pending motion to dismiss to a motion for summary judgment. That said, Defendants

may renew a dispositive motion about these issues in accordance with the summary judgment

schedule that has been established.

       Therefore, it is ORDERED that the motion to dismiss (ECF No. 89) filed by Pace-O-Matic,

Inc., and Miele Manufacturing, Inc., is DENIED without prejudice. Pace-O-Matic, Inc. and Miele

Manufacturing, Inc. shall file their Answer by February 1, 2021.


                                              SO ORDERED this 19th day of January, 2021


                                              s/ Patricia L Dodge
                                              PATRICIA L. DODGE
                                              United States Magistrate Judge




                                                 4
